Appeal from a judgment of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered May *110413, 2005. The judgment was entered in favor of plaintiff and against defendant The Equitable Life Assurance Society of the United States in the amount of $132,449.86 upon an order, which granted plaintiffs motion for summary judgment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.